DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140315358 A1), hereinafter Huang in view of Gehrmann et al. (US 6271550 A1), hereinafter Gehrmann.
Regarding claim 1, Huang teaches a manufacturing method of a junction field effect transistor (JFET), comprising:
 providing a substrate (21 in Figs. 2A and 2G, para. [0027]) having a first conductivity type (see para. [0027]), wherein the substrate has a top surface (211);
 implanting second conductivity type impurities in the substrate below the top surface (211) via a first ion implantation process step (see para. [0027]), to form a 
forming a field region (23 in Figs. 2C and 2I, para. [0028]) in the channel region (22) below the top surface (211), wherein the field region has the first conductivity type (see para. [0028]);
 forming a gate (24 in Figs. 2E and 2K, para. [0029]) in the field region (23) below the top surface (211), wherein the gate (24) has the first conductivity type (see para. [0029]);
 forming a source (25 in Figs. 2E and 2K, para. [0029]) in the channel region (22) below the top surface (211), wherein the source (25) has the second conductivity type and is not located in the field region (25 is n-type not located in 23, see para. [0029]);
 forming a drain (26 in Figs. 2E and 2K, para. [0029]) in the channel region (22) below the top surface (211), wherein the drain has the second conductivity type and is not located in the field region (26 is n-type not located in 23, see para. [0029]), wherein the drain and the source are located outside two sides of the gate (26 and 25 are outside two sides of 24 in Figs. 2E and 2K), respectively, wherein the drain and the source do not overlap each other (26 and 25 don’t overlap, see Figs. 2E and 2K);
form a lightly doped region (27 in Figs. 2F and 2L, para. [0030]) in the channel region (22), wherein the lightly doped region (27) is between the source (25) and the drain (26) 23RH-1479and has the second conductivity type (see para. [0030]), wherein a concentration of the second conductivity type impurities of the lightly doped region is lower than a concentration of the second conductivity type impurities of the channel region (see para. [0030]).  

Related art from Gehrmann teaches implanting first conductivity type impurities (n-type, see col. 5 lines 39-44) in a part of the channel region (20, see col.4 lines 5-6) below the top surface via a second ion implantation process step (see col. 5 lines 41-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Gehrmann to implant first conductivity type impurities in a part of the channel region below the top surface via a second ion implantation process step. Ion implantation is advantageous because it allows for precise control over dose and depth.  Doing so would provide adjustable pinch-off voltage as desired (see col. 5 lines 41-44).

Regarding claim 2, Huang teaches the manufacturing method of the JFET as stated above, further comprising:
 forming a plurality of isolation regions (28 in Figs. 2D and 2J, para. [0028]) which are on and in contact with the top surface (211), wherein the plurality of isolation regions (28) are located outside two sides of the gate (24), respectively, wherein one of the plurality of isolation regions is located between the source and the gate (28 on the left is located between 25 and 24 in Fig. 2K), whereas, another one of the plurality of isolation regions is located between the drain and the gate (28 on the right is located between 26 and 24).  
Regarding claim 3, Huang teaches the manufacturing method as stated above, wherein the plurality of isolation regions (28) include a local oxidation of silicon (LOCOS) structure or a shallow trench isolation (STI) structure (see para. [0028]).  
Regarding claim 4, Huang teaches the manufacturing method of JFET as stated above.  
 Huang forms the doped region (27) for controlling pinch-off on the drain side, Huang fails to disclose the doped region is located completely right below the gate.
Related art from Gehrmann teaches the doped region for controlling pinch-off (32 in Fig. 4 and col. 4 lines 29-31) is located completely right below the gate (26, Id.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Gehrmann to form the lightly doped region completely right below the gate.  In view of the prior art from both Huang and Gehrmann one of ordinary skill in the art would recognize the doped region for controlling pinch-off may be positioned at other locations along the channel, in series between the source and drain, and the location of the doped region can be used to set the pinch-off voltage over a wide range. By doing so, the channel can be controlled by adjusting the pinch-off voltage (see Gehrmann col. 5 lines 39-56).
Regarding claim 6, Huang teaches the manufacturing method of the JFET as stated above, wherein the lightly doped region is located between the drain and the gate, wherein the lightly doped region is not located right below of the drain and the lightly doped region is not located right below of the gate (27 is located between 24 and 26 not below 24 in Fig. 2K).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140315358 A1) in view of Gehrmann et al. (US 6271550 A1) further in view of Hower (US 20080299716 A1), hereinafter Hower.
Regarding claim 5, Huang teaches the manufacturing method of the JFET as stated above. 
Huang in view of Gehrmann fails to disclose the lightly doped region is located between the source and the gate, wherein the lightly doped region is not located right below of the source and the lightly doped region is not located right below of the gate.  
Related art from Hower teaches the lightly doped region (the left most 114 in Fig. 4 and para. [0034]) is not located completely right below the gate (232 and para. [0034]); the lightly doped region (the left most 114 in Fig. 4 and para. [0034]) is located between the source (140 and para. [0031]) and the gate (the middle 232 in Fig. 4 and para. [0034]), wherein the lightly doped region (left 114) is not located right below of the source (140) and the lightly doped region (left 114) is not located right below of the gate (232).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang in view of Gehrmann to incorporate the teachings of Hower where the lightly doped region is located between the source and the gate, wherein the lightly doped region is not located right below of the source and the lightly doped region is not located right below of the gate. Doing so would minimize punch through (see para. [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN T ALO whose telephone number is (571)270-1537.  The examiner can normally be reached on Monday-Friday 8:00 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/MESFIN T ALO/            Examiner, Art Unit 2898                                                                                                                                                                                            
/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822